     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 1 of 17. PageID #: 347



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 FRYBURG EXCAVATING &                            )    CASE NO.:      5:19-cv-01680
 TRUCKING, LLC,                                  )
                                                 )    JUDGE JOHN R. ADAMS
               Plaintiff,                        )
                                                 )
        v.                                       )
                                                 )
 HUDCO LEASING, LLC, et al.,                     )    MEMORANDUM OF OPINION AND
                                                 )    ORDER
               Defendants.                       )    (Resolves Docs. 11 and 13)



   Currently pending before this Court is Defendant Hudco Leasing, LLC’s (“Hudco”) motion to

dismiss Plaintiff Fryburg Excavating & Trucking, LLC’s (“Fryburg”) complaint for lack of

personal jurisdiction and improper venue, pursuant to Federal Rules of Civil Procedure 12(b)(2)

and 12(b)(3), respectively. (Mot. to Dismiss 1, ECF No. 11.) Fryburg timely opposed Hudco’s

motion, to which Hudco timely filed a reply in support of its original motion. (Opp’n to Mot. to

Dismiss, ECF No. 12; Reply in Supp. of Mot. to Dismiss, ECF No. 16. See also Mot. to Substitute,

ECF No. 17 and associated attachments.) Additionally, although Defendant North Georgia Truck

and Parts, LLC (“North Georgia”) did not engage with Hudco and Fryburg’s motion practice,

North Georgia did file a motion for leave to file an amended answer on September 11, 2019, which

was never opposed. (Mot. to Am. Answer, ECF No. 13.)

   For the reasons explained herein, this Court finds that it does have personal jurisdiction over

Hudco, and, additionally, that this Court is the proper venue for this action. Therefore, Hudco’s

pending motion to dismiss this action for lack of jurisdiction and improper venue is DENIED.

Because this matter will not be transferred to the United States District Court for the Northern



                                          Page 1 of 17
          Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 2 of 17. PageID #: 348



     District of Georgia pursuant to Hudco’s request, North Georgia’s motion for leave to file an

     amended answer is hereby GRANTED.

I.      STATEMENT OF FACTS

        On June 7, 2019, Fryburg, an Ohio limited liability company in the excavating business, filed

     a complaint against Hudco and North Georgia (Hudco and North Georgia are collectively referred

     to as “Defendants” throughout) in the Holmes County Court of Common Pleas. (Compl. 1-2, ECF

     No. 1-2.) On July 23, 2019, Defendants removed the matter to this Court on the basis of diversity

     jurisdiction pursuant to 28 U.S.C. § 1332. (See generally Notice of Removal, ECF No. 1.)

        This action arises out of a sale of heavy equipment. (Compl. ¶ 8, ECF No. 1-2.) Fryburg alleges

     that in February 2018, it purchased a piece of machinery from Defendants which Defendants

     represented was in good working order and under warranty. (Id. at ¶¶ 8-12.) Fryburg claims,

     however, that almost immediately after taking possession of the machinery, it failed to function as

     Defendants represented it would. (Id. at ¶¶ 13-16.) Fryburg further asserts that the machinery was

     not actually under warranty as Defendants had represented prior to the sale. (Id. at ¶¶ 17-21.) Due

     to the machinery failure and lack of warranty, Fryburg contends that it suffered various damages.

     (Id. at ¶¶ 22-26.) For this, Fryburg brings claims of breach of contract, breach of express warranty,

     breach of implied warranty, fraud, and unjust enrichment, seeking damages jointly and severally

     against Hudco and North Georgia. (Id. at ¶¶ 27-62.)

        Fryburg’s complaint sets forth that Fryburg is an Ohio limited liability company with its

     principal place of business in Millersburg, Ohio. (Id. at ¶ 1.) The complaint also provides that

     Hudco and North Georgia are both Georgia limited liability companies with Hudco’s principal

     place of business in Ringgold, Georgia and North Georgia’s principal place of business in

     Chickamauga, Georgia. (Id. at ¶¶ 2-3.) Fryburg’s complaint generally alleges that both Hudco and



                                                 Page 2 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 3 of 17. PageID #: 349



North Georgia have continuous and systematic contacts with Ohio as they transact and solicit

business here. (Id. at ¶ 4.) Furthermore, Fryburg contends that its claims against Hudco and North

Georgia arose out of activity in Ohio, or, at the very least, have a substantial nexus to Ohio. (Id. at

¶ 5.) Fryburg specifically alleges that Hudco and North Georgia have connections to Ohio because

they contracted to sell, and ultimately sold, goods to Fryburg in Ohio. (Id. at ¶ 6-7.)

   In response to Fryburg’s complaint, Hudco filed the currently pending motion to dismiss

asserting that this Court lacks personal jurisdiction over Hudco and that this Court is the improper

venue for this matter pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(3),

respectively. (Mot. to Dismiss 1, ECF No. 11.) Hudco asserts that it is a business engaged in

“leasing and selling heavy equipment to contractors and property owners primarily located in north

Georgia, east Tennessee, and northern Alabama” with the associated statements that “Hudco does

not conduct business in Ohio” and although “Hudco does maintain a website listing various pieces

of equipment for sale, Hudco does not specifically market to customers in Ohio.” (Mem. in Supp.

Mot. to Dismiss 1, ECF No. 11-1.) Hudco further contends that it is not an entity registered to

conduct business in Ohio and that it does not maintain a place of business, an office, a bank

account, or employees in Ohio. (Id. at 2, 5.) With respect to business transactions, Hudco claims

that it does not target Ohio to make sales, that it does not actually conduct sales in Ohio, that it

does not provide goods or services to customers in Ohio, that it does not contract to provide goods

or services to customers in Ohio, and that although it maintains a website that is “presumably

available to Ohio residents, Hudco does not make, use, [or] offer to sell equipment to contractors

or property owners in Ohio.” (Id. at 2-3, 5.) Finally, Hudco asserts that “[n]o owner, member, or

employee of Hudco has ever visited Ohio for the purpose of transacting business.” (Id. at 3.) In its

motion, Hudco focuses this Court’s attention to one of two exhibits Fryburg attached to the



                                             Page 3 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 4 of 17. PageID #: 350



complaint – an invoice sent to Fryburg from North Georgia for the machinery at issue in this matter

– as indicative that Hudco did not engage in a business transaction with Fryburg. (See generally

id. and associated attachments.)

   In response to Hudco’s motion and the allegations contained therein, Fryburg asserts that it

found the machinery it ultimately purchased from Hudco on equipmenttrader.com, a national,

interactive website on which Hudco is a dealer. (Br. in Opp’n to Mot. to Dismiss 1, ECF No. 17-

1.) Fryburg provides that prior to purchasing the machinery, during the purchase of the machinery,

and after purchasing the machinery, Hudco and Fryburg maintained communication through phone

calls, text messages, and emails. (Id. at 3.) Additionally, Fryburg contends that Hudco shipped the

machine to Ohio after a purchase agreement was reached, and that North Georgia only became

involved in the transaction by sending Fryburg an invoice after delivery of the machinery to Ohio

by Hudco. (Id. at 1, 3. See also Br. in Opp’n to Mot. to Dismiss Ex. C, ECF No. 17-5.) In fact, the

sale listing for the machinery provides only Hudco’s contact information; there is no reference to

North Georgia on the sale listing. (Br. in Opp’n to Mot. to Dismiss Ex. A, ECF No. 17-3. See also

Compl. Ex. A, ECF No. 1-2.)

   Hudco’s reply in support of its motion to dismiss maintains its contention that jurisdiction in

this Court is unfounded, despite Fryburg’s arguments, because Fryburg conducted a nationwide

search, rather than a local search, for the machinery on equipmenttrader.com. (Reply in Supp. of

Mot. to Dismiss 1, ECF No. 16.) Finally, Hudco, once again, hangs its hat, and jurisdictional

arguments, on the invoice from North Georgia to Fryburg as demonstrative that Fryburg purchased

the machinery from North Georgia rather than Hudco, effectively removing Hudco from any legal

responsibility in this matter, and making this Court incapable of exercising jurisdiction over

Hudco. (Id. at 2.)



                                           Page 4 of 17
           Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 5 of 17. PageID #: 351



II.      PERSONAL JURISDICTION

         A. Standard of Review

         Regarding the pending motion to dismiss for lack of personal jurisdiction, “[t]he procedural

      scheme which guides the district court in disposing of Rule 12(b)(2) motions is well-settled.”

      Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing Serras v. First Tenn. Bank

      Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989)). As plaintiff, it is Fryburg’s burden to establish

      that this Court has personal jurisdiction over Hudco. Theunissen, 935 F.2d at 1458 (citing McNutt

      v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)). Where, as with the instant matter, a

      court rules on a motion to dismiss for lack of personal jurisdiction by analyzing only the pleadings

      and motions before it, without the parties engaging in discovery or the court conducting an

      evidentiary hearing, “the court must consider the pleadings and affidavits in a light most favorable

      to the plaintiff . . . .” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996) (citing

      Theunissen, 935 F.2d at 1458-59). In such consideration, Fryburg’s burden is “relatively slight,”

      however, requiring that Fryburg “make only a prima facie showing that personal jurisdiction exists

      in order to defeat dismissal.” Speedeon Data, LLC v. Integrated Direct Mktg., LLC, 718 F. App’x

      333, 336 (6th Cir. 2017) (quoting Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544,

      549 (6th Cir. 2007) (internal quotation marks omitted)).

         A prima facie showing that personal jurisdiction exists is made by “establishing with

      reasonable particularity sufficient contacts between [Defendants] and the forum state to support

      jurisdiction.” Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (quoting

      Provident Nat’l Bank v. Cal. Fed. Savings Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987) (internal

      quotation marks omitted)). When determining whether a prima facie showing of jurisdiction has

      been made, a court “does not weigh the controverting assertions of the party seeking dismissal,”



                                                  Page 5 of 17
       Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 6 of 17. PageID #: 352



which “prevent[s] non-resident defendants from regularly avoiding personal jurisdiction simply

by filing an affidavit denying all jurisdictional facts.” Theunissen, 935 F.2d at 1459.

      B. Discussion

      In cases where subject matter jurisdiction is predicated on diversity, such as the instant matter,

when determining whether personal jurisdiction exists over an out-of-state defendant, the law of

the forum state is looked to. Calphalon Corp. v. Rowlette, 228 F.3d 718, 721 (6th Cir. 2000).

Accordingly, a court may only validly exercise personal jurisdiction over an out-of-state defendant

when both the forum state’s long-arm statute and constitutional due process requirements are met.

Id.

      Looking first to Ohio’s long-arm statute, it states:

                 (A) A court may exercise personal jurisdiction over a person who
                     acts directly or by an agent, as to a cause of action arising from
                     the person’s:
                     (1) Transacting any business in this state;
                     (2) Contracting to supply services or goods in this state;
                     (3) Causing tortious injury by an act or omission in this state;
                     (4) Causing tortious injury in this state by an act or omission
                         outside this state if he regularly does or solicits business, or
                         engages in any other persistent course of conduct, or derives
                         substantial revenue from goods used or consumed or
                         services rendered in this state;
                     (5) Causing injury in this state to any person by breach of
                         warranty expressly or impliedly made in the sale of goods
                         outside this state when he might reasonably have expected
                         such person to use, consume, or be affected by the goods in
                         this state, provided that he also regularly does or solicits
                         business, or engages in any other persistent course of
                         conduct, or derives substantial revenue from goods used or
                         consumed or services rendered in this state;
                     (6) Causing tortious injury in this state to any person by an act
                         outside this state committed with the purpose of injuring
                         persons, when he might reasonably have expected that some
                         person would be injured thereby in this state;


                                               Page 6 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 7 of 17. PageID #: 353



                   (7) Causing tortious injury to any person by a criminal act, any
                       element of which takes place in this state, which he commits
                       or in the commission of which he is guilty of complicity;
                   (8) Having an interest in, using, or possessing real property in
                       this state;
                   (9) Contracting to insure any person, property, or risk located
                       within this state at the time of contracting.
R.C. 2307.382(A)(1)-(9).

   In analyzing the first subsection of Ohio’s long-arm statute, the Supreme Court of Ohio

concluded “the broad wording of the statute permits jurisdiction over non-resident defendants who

are transacting any business in Ohio.” Kroger Co. v. Malease Foods Corp., 437 F.3d 506, 511 (6th

Cir. 2006) (discussing Kentucky Oaks Mall v. Mitchell’s Formal Wear, 53 Ohio St.3d 73, 559

N.E.2d 477 (1990)). In turn, the Supreme Court of Ohio explained that to transact business in Ohio

       means to prosecute negotiations; to carry on business; to have dealings . . . . The
       word embraces in its meaning the carrying on or prosecution of business
       negotiations but it is a broader term than the word “contract” and may involve
       business negotiations which have been either wholly or partly brought to a
       conclusion . . . .

Kentucky Oaks Mall, 53 Ohio St.3d at 75, 559 N.E.2d 477. This broad interpretation of the

“transacting any business” subsection of Ohio’s long-arm statute led the Sixth Circuit Court of

Appeals to conclude that “the Ohio ‘transacting any business’ standard is coextensive with the

purposeful availment prong of constitutional analysis.” Burnshire Dev., LLC v. Cliffs Reduced Iron

Corp., 198 F. App’x 425, 432 (6th Cir. 2006).

   Turning then to the constitutional analysis, the first point to recognize is that constitutional due

process focuses on whether a defendant has sufficient “minimum contacts with [the forum state]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Calphalon, 228 F.3d at 721 (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945);

Milliken v. Meyer, 311 U.S. 457, 463 (1940)). The critical question, of course, is whether “the

                                             Page 7 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 8 of 17. PageID #: 354



defendant’s conduct and connection with the forum State are such that he should reasonably

anticipate being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980).

   Pursuant to due process considerations, personal jurisdiction over Hudco may be based upon

general jurisdiction or specific jurisdiction, “depending upon the nature of the contacts that the

defendant has with the forum state.” Bird v. Parsons, 289 F.3d 865, 873 (6th Cir. 2002) (citing

Conti v. Pneumatic Prods. Corp., 977 F.2d 978, 981 (6th Cir. 1992)). General jurisdiction exists

where “a defendant’s contacts with the forum state are of such a ‘continuous and systematic’ nature

that the state may exercise personal jurisdiction over the defendant even if the action is unrelated

to the defendant’s contacts with the state.” Third Nat’l Bank v. Wedge Group, Inc., 882 F.2d 1087,

1089 (6th Cir. 1989) (citing generally Perkins v. Benguet Consol. Mining Co., 342 U.S. 437

(1952)). Boiled down, general jurisdiction exists where a defendant is essentially at home. See

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

   Although Fryburg alleges that Hudco maintains continuous and systematic contacts with Ohio

through business transactions and the solicitation of business in Ohio, Fryburg fails to support this

general contention, even when this Court considers all provided information in the light most

favorable to Fryburg. There is no indication in the pleadings, affidavits, and supporting

documentation that Hudco maintains continuous and systematic contacts with Ohio such that it

essentially at home in Ohio. Furthermore, the Sixth Circuit Court of Appeals has confirmed that

“Ohio law does not appear to recognize general jurisdiction over non-resident defendants, but

instead requires that the court find specific jurisdiction under one of the bases of jurisdiction listed

in Ohio’s long-arm statute.” Conn v. Zakharov, 667 F.3d 705, 717 (6th Cir. 2012). Therefore, if




                                             Page 8 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 9 of 17. PageID #: 355



constitutional due process requirements are met in this matter, it must be pursuant to the limitations

of specific jurisdiction.

    Specific jurisdiction allows a state to exercise “personal jurisdiction over a defendant in a suit

arising out of or related to the defendant’s contacts with the forum.” Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). The standard used to determine whether a

defendant should reasonably anticipate out-of-state litigation is the following:

        The unilateral activity of those who claim some relationship with a nonresident
        defendant cannot satisfy the requirement of contact with the forum State. The
        application of that rule will vary with the quality and nature of the defendant’s
        activity, but it is essential in each case that there be some act by which the defendant
        purposefully avails itself of the privilege of conducting activities within the forum
        State, thus invoking the benefits and protections of its laws.

Hanson v. Denckla, 357 U.S. 235, 253 (1958) (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 319

(1945)). Accordingly, the Sixth Circuit Court of Appeals has set forth a three-part test to determine

the outer limits of personal jurisdiction based upon Hudco’s contacts with Ohio:

        First, the defendant must purposefully avail himself of the privilege of acting in the
        forum state or causing a consequence in the forum state. Second, the cause of action
        must arise from the defendant’s activities there. Finally, the acts of the defendant
        or consequences caused by the defendant must have a substantial enough
        connection with the forum state to make the exercise of jurisdiction over the
        defendant reasonable.

S. Mach. Co. v. Mohasco Indus., 401 F.2d 374, 381 (6th Cir. 1968).

    With respect to the first prong of the Southern Machine test, the purposeful availment

requirement “ensures that a defendant will not be haled into a jurisdiction solely as a result of

‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts . . . or of the ‘unilateral activity of another party or

a third person’ . . . . Jurisdiction is proper, however, where the contacts proximately result from

actions by the defendant himself that create a ‘substantial connection’ with the forum State.”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (quoting, in turn, Keeton v. Hustler

                                              Page 9 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 10 of 17. PageID #: 356



Magazine, Inc., 465 U.S. 770, 774 (1984); World-Wide Volkswagen, 444 U.S. at 299; Helicopteros

Nacionales de Colombia, S.A., 466 U.S. at 417; McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223

(1957)).

   Physical presence in the forum state, however, is not required to find purposeful availment.

CompuServe, 89 F.3d at 1264. What is required is actions by a defendant that are purposefully

directed towards individuals in the forum state. Id. at 1264 (citing Burger King Corp., 471 U.S. at

476). Going further, it is not the mere existence of contacts between a defendant and the forum

state that is important, but rather the quality of those contacts. Burnshire, 198 F. App’x at 431

(citing Calphalon, 228 F.3d at 722). With respect to business transactions specifically, the

Supreme Court of the United States has “emphasized the need for a highly realistic approach that

recognizes that a contract is ordinarily but an intermediate step serving to tie up prior business

negotiations with future consequences which themselves are the real object of the business

transaction. . . . It is these factors – prior negotiations and contemplated future consequences, along

with the terms of the contract and the parties’ actual course of dealing – that must be evaluated in

determining whether the defendant purposefully established minimum contacts with the forum.”

Burger King Corp., 471 U.S. at 479 (quoting Hoopeston Canning Co. v. Cullen, 318 U.S. 313,

316-317 (1943) (internal quotation marks omitted)). See also Cole v. Mileti, 133 F.3d 433, 436

(6th Cir. 1998) (“If . . . a nonresident defendant transacts business by negotiating and executing a

contract via telephone calls and letters to an Ohio resident, then the defendant has purposefully

availed himself of the forum by creating a continuing obligation in Ohio.”)

   Of course, this Court recognizes that “the Ohio Supreme Court has ruled that the Ohio long-

arm statute does not extend to the constitutional limits of the Due Process Clause . . . .” Calphalon,

228 F.3d at 721. See also Goldstein v. Christiansen, 70 Ohio St.3d 232, 238, 638 N.E.2d 541



                                            Page 10 of 17
    Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 11 of 17. PageID #: 357



(1994), fn. 1. However, the Sixth Circuit Court of Appeals has explained that despite differences

between Ohio’s long-arm statute and the Due Process Clause requirements for jurisdiction, Ohio’s

‘“transacting any business” standard is coextensive with the Due Process Clause in that it requires

both that the defendant have purposefully availed itself of the privilege of acting in Ohio or have

caused a consequence in Ohio and that the act or consequence in Ohio be sufficiently substantial

to support jurisdiction.” Burnshire, 198 F. App’x 425 at 430. In truth, for both Ohio’s long-arm

statute and constitutional due process purposeful availment requirements, instances such as the

mere existence of a contract, the mere solicitation of business in the forum state, and activity

having a mere impact on commerce in Ohio are all insufficient to establish personal jurisdiction.

Burnshire, 198 F. App’x 425 at 431 (citing Calphalon, 228 F.3d at 722; U.S. Spring Commc’n Co.

v. Mr. K’s Foods, Inc. 68 Ohio St.3d 181, 185, 624 N.E.2d 1048 (1994); Ucker v. Taylor, 72 Ohio

App.3d 777, 780, 596 N.E.2d 507 (10th Dist.1991)).

   Therefore, by way of summary, this Court must evaluate whether Hudco has sufficient

minimum contacts with Ohio such that it should reasonably have anticipated being haled to court

here. This determination is made by assessing whether the instant matter arises out of or is related

to Hudco’s own purposeful activity which either occurred in Ohio or was directed to Ohio. Of

course, Hudco’s purposeful activity must have created a substantial, quality connection with Ohio

– one which provided Hudco with the privilege of conducting activities within Ohio rather than

one which was the result of random, unilateral, or fortuitous contacts with Ohio.

   Given this framework, this Court concludes that Hudco’s contacts with Ohio meet both Ohio’s

long-arm statute under the “transacting any business” clause as well as purposeful availment

requirements of constitutional due process. In considering all material in the light most favorable

to Fryburg, Hudco itself purposefully availed itself of the privilege of conducting business in Ohio.



                                           Page 11 of 17
    Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 12 of 17. PageID #: 358



Specifically, Hudco communicated with Fryburg before, during, and after the sale of the

machinery at issue through telephone calls, email, and text messages with Hudco knowing that

Fryburg is located in Ohio. Additionally, Hudco itself shipped the machinery to Ohio once a sale

agreement was reached. This type of business relationship is not unilateral, random, or fortuitous

by any stretch. And this Court will not opine on whether a contract, by legal terms, was formed

between the parties, because it is unnecessary to do so. The back and forth business negotiations

regarding the machinery between Hudco and Fryburg, with the contemplation of future

consequences, are the true relevant content and Hudco created a continuing obligation to Ohio

when it shipped the allegedly faulty machinery to Ohio.

   Although Hudco provides generalized contentions that it does not conduct business in Ohio,

market to Ohio customers specifically, and never visited Ohio to transact business, Hudco misses

the mark. This Court will not address whether Hudco’s online presence on equipmenttrader.com

or other websites subject Hudco to this Court’s jurisdictional reach. It is the souring of a business

relationship, struck between Fryburg and Hudco, in which Hudco actively participated and

physically shipped the allegedly faulty piece of machinery to Ohio that allows this Court to reach

to Georgia and hale Hudco to this Court. Finally, although Hudco repeatedly, specifically points

this Court’s attention to an invoice sent from North Georgia to Fryburg as indicative that Hudco

did not sell the machinery to Fryburg, this Court remains unconvinced that Hudco was uninvolved

in business activity with Fryburg in Ohio simply because a third party, who appears to not have

been involved in business negotiations regarding the machinery, sent an invoice.

   Therefore, this Court finds that Hudco is subject to jurisdiction in this Court pursuant to R.C.

2307.382(A)(1) because it transacted business in Ohio, and, furthermore, in conducting business

with Fryburg, Hudco purposefully availed itself of the privilege of acting in Ohio, caused a



                                           Page 12 of 17
    Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 13 of 17. PageID #: 359



consequence in Ohio directed related to its own purposeful activities directed to Ohio, and created

a continuing obligation to Ohio, meeting the requirements of purposeful availment under the

constitutional due process requirements. Because this Court finds that Hudco is subject to personal

jurisdiction in this Court pursuant to R.C. 2307.382(A)(1) of Ohio’s long-arm statute, no further

analysis of additional sections of the long-arm statute will be analyzed. Additionally, because this

Court finds that Hudco’s business dealings with Fryburg create substantial enough connection with

Ohio for purposeful availment analysis, this Court will not address the parties’ competing

arguments regarding Hudco’s online presence and whether or not that creates substantial contacts

with Ohio such that personal jurisdiction is proper.

   Although this Court has concluded that it can exercise personal jurisdiction over Hudco

pursuant to Ohio’s long-arm statute and the purposeful availment prong of constitutional due

process analysis, two other constitutional due process factors must be analyzed pursuant to the

Sixth Circuit Court of Appeals Southern Machine test. As such, the second constitutional due

process requirement is that “the cause of action must arise from the defendant’s activities” in the

forum state. S. Mach. Co., 401 F.2d at 381. “To meet this requirement, a plaintiff must establish

at least a ‘causal connection’ between a defendant’s activities in the forum state and the harm to

the plaintiff.” Neogen, 282 F.3d at 892. “If a defendant’s contacts with the forum state are related

to the operative facts of a controversy, then an action will be deemed to have arisen from those

contacts.” CompuServe, 89 F.3d at 1267. As discussed above, Hudco’s contacts with Ohio that

establish purposeful availment are directly related to the operative facts of the instant matter.

Hudco shipped the machinery to Ohio which allegedly began malfunctioning immediately upon

its arrival to Ohio and the material representations Hudco made to Fryburg regarding the machine’s

warranty were, according to Fryburg, untrue. Despite communication between Hudco and Fryburg



                                           Page 13 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 14 of 17. PageID #: 360



after the arrival of the machinery to Ohio, Fryburg was unable to obtain the manufacturer’s

warranty Fryburg believed protected the machinery it purchased. Because this matter arises

directly from Hudco’s contacts with Ohio, the second prong of the Southern Machine test is met.

   Finally, the third prong of the constitutional due process analysis requires that “the acts of the

defendant or consequences caused by the defendant must have a substantial enough connection

with the forum state to make the exercise of jurisdiction over the defendant reasonable.” S. Mach.

Co., 401 F.2d at 381. With respect to this prong, when a court finds that the first two prongs of the

constitutional due process analysis are met, “an inference arises that this third factor is also

present.” CompuServe, 89 F.3d at 1268 (citing Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1170

(6th Cir. 1988)). When engaging in analysis for this final factor, this Court must consider “the

burden on the defendant, the interest of the forum state, the plaintiff’s interest in obtaining relief,

and the interest of other states in securing the most efficient resolution of controversies.”

CompuServe, 89 F.3d at 1268 (citing Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169-70 (6th

Cir. 1988)). Of course, this Court recognizes that Hudco is a Georgia business, and defending this

action in Ohio will create some burden upon Hudco. However, Hudco entered into business

dealings with Fryburg knowing that Fryburg was located in Ohio – Hudco knew that it “was

making a connection with Ohio, and presumably [it] hoped that connection would work to [its]

benefit.” CompuServe 89 F.3d at 1268. The fact that the machinery is located in Ohio, repair work

and other activities that go to damages appear to have occurred in Ohio, and Fryburg, the damaged

party, is located in Ohio all support the conclusion that the consequences of Hudco’s actions

occurred in Ohio making the exercise of jurisdiction over Hudco in this Court reasonable.

   Finally, this Court would like to momentarily address Hudco’s strenuous argument that it is

not subject to this Court’s jurisdiction because Fryburg initiated the business between the parties.



                                            Page 14 of 17
            Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 15 of 17. PageID #: 361



       Regardless of how the business relationship was initiated, Hudco certainly would not have shipped

       machinery to Ohio without intentionally choosing to engage in business dealings with Fryburg.

       And, of course, Hudco was aware that Fryburg is an Ohio business, as it shipped the machinery

       directly to Fryburg. Furthermore, the totality of Hudco’s contacts with Ohio, even just looking at

       Hudco’s contacts with Ohio through the narrow lens of this case, demonstrate that it chose to

       conduct business in Ohio and the results of that choice led Hudco to this Court. To have Hudco

       attempt to avoid jurisdiction in this Court by insisting that this was all Fryburg’s doing by

       conducting a national search for machinery is, in this Court’s opinion, not a dispositive argument.

          For all the foregoing reasons – because Ohio’s long-arm statute and constitutional due process

       requirements are met – this Court can properly exercise personal jurisdiction over Hudco.

       Therefore, Hudco’s motion to dismiss Fryburg’s complaint for lack of personal jurisdiction,

       pursuant to Fed. R. Civ. P. 12(b)(2) is DENIED.

III.      VENUE

          A. Discussion

          In addition to its motions to dismiss this action due to lack of personal jurisdiction, Hudco also

       argues that dismissal is proper because this Court is an improper venue, pursuant to Federal Rule

       of Civil Procedure 12(b)(3). (Mot. to Dismiss 1, ECF No. 11-1.) Once again, it is Fryburg’s burden

       to establish that the chosen venue for the action is proper. Jae v. Chexsystems Inc., No. 4:18-cv-

       0206, 2018 U.S. Dist. LEXIS 114425, at *5 (N.D. Ohio July 10, 2018) (citing Centerville ALF,

       Inc. v. Balanced Care Corp., 197 F. Supp. 2d 1039, 1046 (S.D. Ohio 2002)).

          Pursuant to 28 U.S.C. § 1391(b), “[a] civil action may be brought in – (1) a judicial district in

       which any defendant resides, if all defendants are residents of the State in which the district is

       located; (2) a judicial district in which a substantial part of the events or omissions giving rise to



                                                   Page 15 of 17
     Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 16 of 17. PageID #: 362



the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” 28 U.S.C. § 1391(b). If this Court determines that venue here is improper,

it “shall dismiss, or if it be in the interest of justice, transfer [the] case to any district or division in

which it could have been brought.” 28 U.S.C. § 1406(a). The choice to dismiss or transfer this case

is within the sound discretion of this Court. First of Mich. Corp. v. Bramlet, 141 F.3d 260, 262

(6th Cir. 1998).

    Fryburg’s complaint provides that “[t]he claims which are the subject of this Complaint arose

out of activity in or had a substantial nexus with Ohio.” (Compl. ¶ 5, ECF No. 1-2.) This Court

recognizes, of course, that neither defendant resides in Ohio. However, this Court finds that venue

is proper under 28 U.S.C. §§ 1391(b)(2)-(3). As has been thoroughly analyzed, a substantial part

of the events or omissions giving rise to Fryburg’s claim occurred in this district – business

negotiations occurred in this district, even if Hudco was not physically present, the machinery at

issue was shipped to this district, the machinery at issue began malfunctioning in this district, and

Fryburg attempted repairs, experienced downtime, and suffered other damages relating to the

machinery in this district. Finally, even if all these events giving rise to Fryburg’s claims had not

occurred in this district, Hudco is subject to this Court’s personal jurisdiction, as analyzed in detail

above.

    In sum, although this Court understands that this district might not be the most convenient

forum for Hudco specifically, that does not mean that this Court is not the proper venue. Hudco

conducted business in this district, the results of which are at issue before this Court, therefore,

requiring Hudco to defend itself in this district does not rise to the level of oppression Hudco



                                               Page 16 of 17
          Case: 5:19-cv-01680-JRA Doc #: 19 Filed: 04/21/20 17 of 17. PageID #: 363



      argues. Particularly when venue is proper in this district pursuant to statutory limits. Because this

      Court finds venue is proper, arguments surrounding transfer and whether the court Hudco wishes

      this matter to be before is proper will not be addressed. For the foregoing reasons, Hudco’s motion

      to dismiss Fryburg’s complaint for improper venue pursuant to Fed. R. Civ. P. 12(b)(3) and

      associated request to transfer this matter are DENIED.

IV.      CONCLUSION

         For the foregoing reasons, the pending motion to dismiss Fryburg’s complaint for lack of

      personal jurisdiction and improper venue are DENIED. Because this matter will not be transferred,

      North Georgia’s motion to amend its answer is hereby GRANTED.

         IT IS SO ORDERED.

         DATE: April 21, 2020                               /s/ John R. Adams
                                                            Judge John R. Adams
                                                            UNITED STATES DISTRICT COURT




                                                 Page 17 of 17
